Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed July 6th, 2021 does not place the application in condition for allowance.
The previous grounds for objection and rejection in the Office Action dated April 5th, 2021 has been withdrawn due to Applicant’s amendment.
New grounds for rejection follow.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 25 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Regarding Claim 29, Applicant recites, “wherein one of the cross-members (5) on one side and another of the cross members on an opposite side”.  The Examiner respectfully points out to Applicant that they have limited the cross-members to define a rectangular mounting area in each case via claim 21, it is therefore unclear how the cross-members can have a configuration where they are on opposite sides of one another.  Appropriate action is required.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 21-22, 24, 26-27, 30-31, 34, 36-37, 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araki et al. (JP 2002-76416 A).  Araki et al. are mapped to the English machine translation provided via the EPO website.

In view of Claim 21, Araki et al. discloses a photovoltaic PV system (Figure 7) comprising: a supporting structure (Figure 7, #2-#3); a plurality of bifacial PV modules arranged upright on the supporting structure (Paragraph 0012-0013); the supporting structure includes a plurality of posts that are configured to be secured on or in the ground (Figure 7, #2); cross-members secured to the posts, said cross-members in each case connecting two adjacent posts to each other (Figure 7, #3), and in each case two of the posts and two of the cross-members define a substantially rectangular mounting area in which at least one PV module is arranged (See Annotated Araki et al. Figure 7, below), and plug-through openings are formed on the posts with the plug-through openings each being configured to receive one said cross-member or an end thereof within the plug-through opening (Paragraph 0032).
Annotated Araki et al. Figure 7

    PNG
    media_image1.png
    929
    618
    media_image1.png
    Greyscale



In view of Claim 24, Araki et al. is relied upon for the reasons given above in addressing Claim 21. Araki et al. teaches that the active surface of the PV modules are arranged at a distance from at least one of the posts or the cross-members such that at least up to an angle of incidence of 20°, shading of the active surface of the posts is prevented and at least up to an angle of incidence of 25° shading of the active surface of the cross-members is prevented (Paragraph 0028).

In view of Claim 26, Araki et al. is relied upon for the reasons given above in addressing Claim 21.  Araki et al. discloses holding surfaces formed on the posts and an associated one of the cross-members flatly securable to the holding surface (Paragraph 0032 – the modules are inserted into these structural elements).

In view of Claim 27, Araki et al. is relied upon for the reasons given above in addressing Claim 26.  Araki et al. teaches holding surfaces formed in pairs in order to grip said cross-member which has been pushed between the holding surfaces on both side, and the cross-members are narrower than the posts at least in an area of the pairs of holding surfaces (See Annotated Araki et al. Figure 7, below).
Annotated Araki et al. Figure 7

    PNG
    media_image2.png
    935
    1507
    media_image2.png
    Greyscale



In view of Claim 30, Araki et al. is relied upon for the reasons given above in addressing Claim 21.  Araki et al. teaches that the posts have a profile that can be considered C-shaped or U-shaped in cross-section in a holding section of each of the posts (See Annotated Araki et al. Figure 7, above).

In view of Claim 31, Araki et al. is relied upon for the reasons given above in addressing Claim 21.  Araki et al. teaches that the PV modules are secured to the cross-members via holding elements which include groove sections into which a border of the respective module is plugged and each holding element has two opposite groove sections (Figure 7, #3 & Paragraph 0032 – Araki discloses the modules are inserted into the cross-members in the same as Figure 5, #4).



In view of Claim 36, Araki et al. is relied upon for the reasons given above in addressing Claim 21.  Araki et al. teaches a plurality of PV modules are arranged one above another in a vertical direction (Figure 7).

In view of Claim 37, Araki et al. is relied upon for the reasons given above in addressing Claim 21.  Araki et al. teaches horizontally adjacent PV modules are arranged offset with respect to one another in a vertical direction (Figure 7 – the lower left PV module is offset from the upper right PV module).

In view of Claim 39, Araki et al. is relied upon for the reasons given above in addressing Claim 30.  Araki et al. teaches the holding surfaces are provided as flanges at ends of the profile (See Annotated Araki et al. Figure 7, below).
Annotated Araki et al. Figure 7

    PNG
    media_image2.png
    935
    1507
    media_image2.png
    Greyscale





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 



Claims 23 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (JP 2002-76416 A) in view of Wolter (US 2016/0099673 A1).  Araki et al. are mapped to the English machine translation provided via the EPO website.

In view of Clam 23, Araki et al. is relied upon for the reasons given above in addressing Claim 21. Araki et al. does not disclose that each of the posts are divided at least into a securing section which is connected to the ground and a holding section which is connected thereto and extends above the securing station.
Wolter discloses that posts in a similar system are divided into a securing section which is connected to the ground (Figure 4, #53 – portion encased in concrete) and a holding section which is connected thereto and extends above the securing station (Figure 4, #53 – portion above ground).  Wolter discloses that posts add and supplement the structural integrity and stiffness of the overall system (Paragraph 0039).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to ensure that the posts are divided at least into a securing section which is connected to the ground and a holding section which is connected thereto and extends above the securing station as disclosed by Wolter in Araki et al. photovoltaic system for the advantages of adding and supplementing the structural integrity and stiffness of the overall system.


Wolter discloses posts or holding sections of a post that are formed with an omega profile (See Annotated Wolter Figure 7, above). Wolter discloses an object of the present invention is to provide a rapidly deployable solar power system that can provide significant and reliable solar power at reasonable cost and quick set up times (Paragraph 0012).  Wolter discloses that this configuration of connecting supporting structures to cross-members results in a solar panel-system that can be quickly installed and constructed with reduced capital investment in support structure over traditional support systems, reduced capital investment in site preparation and installation over traditional support systems, reduced capital investment in maintenance and repair over traditional systems with increased flexibility of design and customization to meet the needs of various installations (Paragraph 0030).  Wolter discloses that posts add and supplement the structural integrity and stiffness of the overall system (Paragraph 0039). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate posts or holding sections of the posts are formed with an omega profile as disclosed by Wolter in Araki et al. photovoltaic system for the advantages of adding and supplementing the structural integrity and stiffness of the overall system.

In view of Claim 29, Araki et al. and Wolter are relied upon for the reasons given above in addressing Claim 28.  Wolter disclose two cross-members are placed in a plug-through opening in one said post (See Annotated Wolter Figure 7, below & Figure 10A – reference bottom cross member).
Annotated Wolter Figure 7

    PNG
    media_image3.png
    569
    824
    media_image3.png
    Greyscale





Claims 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (JP 2002-76416 A) in view of SUNMetrix “Solar Panel Size for Residential, Commercial and Portable Applications” in view of Flaherty et al. (US 2013/0276304 A1).

In view of Claim 33, Araki et al. is relied upon for the reasons given above in addressing Claim 21.  Araki et al. discloses that an open space is kept free between the ground and a lowermost cross-member (Figure 7, lowermost #3) but does not disclose rows of the PV system are arranged at a distance from one another to provide an open cultivation space having a width of at least 6 meters between the rows.
SUNMetrix discloses that a typical width for a commercial or residential solar panel is 39 inches and that aside from the power needs used to determine the number of solar panels, you must also consider the physical size dimensions, and that most solar panels designed for residential use are 39 inches wide (Page 4 – What are the dimensions of residential solar panels?).  Accordingly, it would have been obvious to one of ordinary skill in the art to have the panels of Araki et al. (Figure 7, #1) be at least 39 inches in “height” as SUNMetrix discloses that most solar panels designed for residential and commercial use are utilizing this dimension.
Flaherty et al. discloses that to reduce the possibly of panel cell shading the spacing between adjacent rows of mounting surfaces can be two times the height of the solar panel (Figure 31 & Paragraph 0036 & 0064).  Araki et al. module is at least 3 meters in height, taking into account 3 panels being at least 39 inches wide and stacked upon one another (Figure 7, #1) and the intervening structural elements. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the rows of the PV system of Araki et al. have at least 6 meters of spacing between rows for the advantages of reducing the possibility of panel cell shading.
	In regards to the limitation that this distance provides “an open cultivation space”, it is the Examiner’s interpretation that rows set apart by the minimum distance of six meters would inherently provide “an open cultivation space”.
	

	In view of Claim 35, Araki et al. is relied upon for the reasons given above in addressing Claim 21.  Araki et al. teaches that the PV system can comprise a plurality of rows (Paragraph 0044) but does not disclose that the rows are arranged at a distance from one another to provide an open space between the rows is at least three times a maximum height of an active surface of the PV system.
SUNMetrix discloses that a typical width for a commercial or residential solar panel is 39 inches and that aside from the power needs used to determine the number of solar panels, you must also consider the physical size dimensions, and that most solar panels designed for residential use are 39 inches wide (Page 4 – What are the dimensions of residential solar panels?).  Accordingly, it would have been obvious to one of ordinary skill in the art to have the panels of Araki et al. (Figure 7, #1) have a maximum “height” of an active surface of the panel of 39 inches as SUNMetrix discloses that most solar panels designed for residential and commercial use are utilizing this dimension.
Flaherty et al. discloses that to reduce the possibly of panel cell shading the spacing between adjacent rows of mounting surfaces can be two times the height of the solar panel (Figure 31 & Paragraph 0036 & 0064).  Araki et al. module is at least 3 meters in height, taking into account 3 panels being at least 39 inches wide and stacked upon one another (Figure 7, #1) and the intervening structural elements. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the rows of the PV system of Araki et al. have at least 6 meters of spacing between rows for the advantages of reducing the possibility of panel cell shading.
	This configuration result in a six meter spacing while the maximum height of an active surface of the PV system is 39 inches as disclosed by SUNMetrix.


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (JP 2002-76416 A) in view of Thomas (US 2011/0005583 A1). Araki et al. is mapped to the English machine translation provided via the EPO website.

	In view of Claim 38, Araki et al. is relied upon for the reasons given above in addressing Claim 21.  Araki et al. does not disclose that the PV modules are suspended on the supporting structure so as to pivotable about an axis of rotation which extends approximately parallel to the cross-members.
	Thomas discloses PV modules are suspended on a supporting structure so as to be pivotable about an axis of rotation which extends approximately parallel to the cross-members (Figure 1-2, #108 & . 


Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (JP 2002-76416 A) in view of Flaherty et al. (US 2013/0276304 A1).

	In view of Claim 40, Araki et al. is relied upon for the reasons given above in addressing Claim 21.  Araki et al. teaches the PV modules substantially form a plane with the supporting structure (Figure 7) and that the PV modules are arranged in a plurality of rows (Paragraph 0044) but does not disclose that they are spaced apart.
Flaherty et al. discloses that to reduce the possibly of panel cell shading the panels should be spaced apart such that the spacing between adjacent rows of mounting surfaces can be two times the height of the solar panel (Figure 31 & Paragraph 0036 & 0064).  Araki et al. module is at least 3 meters in height, taking into account 3 panels being at least 39 inches wide and stacked upon one another (Figure 7, #1) and the intervening structural elements. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the rows of the PV system of Araki et al. be spaced apart for the advantages of reducing the possibility of panel cell shading.


Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (JP 2002-76416 A) in view of Sato (JP 2003-229591 A). Araki et al. and Sato are mapped to the English machine translation provided via the EPO website.

In view of Claim 41, Araki et al. discloses a photovoltaic PV system (Figure 7) comprising: a supporting structure (Figure 7, #2-#3); a plurality of bifacial PV modules arranged upright on the supporting structure (Paragraph 0012-0013); the supporting structure includes a plurality of posts that are configured to be secured on or in the ground (Figure 7, #2); cross-members secured to the posts, said cross-members in each case connecting two adjacent posts to each other (Figure 7, #3), and in each case two of the posts and two of the cross-members define a substantially rectangular mounting area in which at least one PV module is arranged (See Annotated Araki et al. Figure 7, below), and plug-through openings are formed on the posts with the plug-through openings each being configured to receive one said cross-member or an end thereof within the plug-through opening (Paragraph 0032).
Annotated Araki et al. Figure 7

    PNG
    media_image1.png
    929
    618
    media_image1.png
    Greyscale


	Sato discloses a holding element (Figure 7-9, #30 & #40a) are provided for securing the PV modules to the cross members (Figure 7-9, #20) and the holding element each have a cross-sectional tapered portion (Figure 7-9, #40a) such that each of said holding elements is plugged into an opening that formed on a cross member (Figure 7-8, #20 & #40).  Sato teaches that this configuration makes it difficult for snow to cover the light receiving surface of a PV module (Paragraph 0003).  Accordingly, it would have been obvious to have holding elements provided for securing the PV modules to the cross members and the holding element each have a cross-sectional tapered portion such that each of said holding elements is plugged into an opening that formed on a cross member in Araki et al. for the advantage of making it difficult for snow to cover the light receiving surface of a PV module.



Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new grounds for rejection being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726